Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.		Claims 1-20 are allowed.
Reasons for Allowance
2.		The following is an examiner’s statement of reasons for allowance: the closest prior art of Lucas et al. US 10,395,772, relates to the capture of documentation, along with the extraction and analysis of data embedded within the data (Field of the Invention), further Lucas teaches “In an alternate embodiment, Sections 2 and 3 may be extracted at the same time using a combined mask 50D. Section 4 may similarly be extracted at the same time using a combined mask 50E by appending/concatenating the image of page 1 and page 2 together or may be masked individually for each page and the resulting masked sections may be appended/concatenated for post processing. In other alternative embodiments, masking may be performed by cropping the image, extracting only the image along a bounded box, or other image segmentation techniques”. In col.13 lines 54-63.
accessing, by a processing device, an electronic document image that is a captured image of a document;
segmenting the electronic document image into a plurality of strips that include a first strip and a second strip, wherein the first strip overlaps the second strip; generating a first mask indicating one or more elements and element types in the first strip by applying a predictive model network to (a) image content in the first strip and (b) a prior mask generated from image content;
generating a second mask indicating one or more elements and element types in the second strip by applying the predictive model network to (a) image content in the second strip and (b) the first mask;
computing, from the first mask and the second mask, a combined mask that indicates elements and corresponding element types present in the electronic document; and creating, from the combined mask, an output electronic document that identifies elements and respective element types in the electronic document. As cited in independent claims 1, 11 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444.  The examiner can normally be reached on 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/ALI BAYAT/Primary Examiner, Art Unit 2664